Citation Nr: 1103466	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 
20 percent for diabetes mellitus, type 2.

2.  Entitlement to an increased initial evaluation for diabetic 
neuropathy of the right foot, evaluated as 10 percent disabling 
prior to March 12, 2010.

3.  Entitlement to an increased evaluation for diabetic 
neuropathy of the right foot, evaluated as 20 percent disabling 
from May 12, 2010, to the present.

4.  Entitlement to an increased initial evaluation for diabetic 
retinopathy, evaluated as noncompensable from August 20, 2001, 
until January 24, 2008.

5.  Entitlement to an increased evaluation for diabetic 
retinopathy, rated as noncompensable from January 25, 2008, until 
May 7, 2010.

6.  Entitlement to an increased evaluation for diabetic 
retinopathy, rated as 10 percent disabling from May 8, 2010.


7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 until August 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2003 and July 2004 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In December 2006, the Veteran testified before a Veterans Law 
Judge.  However the transcript of this hearing is unavailable.  
The Veteran testified again before another Veterans Law Judge in 
August 2008, and a transcript of this hearing has been associated 
with the claims file.  Because the Veteran has testified before 
two Veterans Law Judges, and each must participate in this 
decision, this decision is being rendered by a panel of three 
Veterans Law Judges.  38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2010).

In accordance with the opinion of the Court of Appeals for 
Veterans Claims (Court), the issue of TDIU has been raised by the 
record as an issue on appeal, and as such it is considered part 
and parcel of the claim for an increased disability rating.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As noted in the December 2008 Board Remand, the Veteran 
raised a claim to reopen the claim for service connection 
for hepatitis, and claims to service connection for the 
back, right shoulder, and neck.  These claims have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
once again referred to the AOJ for appropriate action.  

The issue of an initial increased rating for diabetic retinopathy 
from January 25, 2008, to May 7, 2010, and from May 7, 2010, to 
the present, and the claim for entitlement to TDIU benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran's diabetes mellitus, type 2, is manifested by requiring 
insulin, a restricted diet, and a regulation of activities.

2.  The preponderance of the evidence dated prior to May 12, 
2010, does not show that the Veteran's right foot diabetic 
neuropathy symptomatology more closely approximated moderate, 
incomplete paralysis.




3.  The preponderance of the evidence dated from May 12, 2010, 
does not show that the Veteran's right foot diabetic neuropathy 
symptomatology more closely approximates severe, incomplete 
paralysis.

4.  The preponderance of the evidence dated up until January 24, 
2008, does not show that the Veteran's diabetic retinopathy was 
predominately manifested by corrected visual acuity of 20/40 in 
his least impaired eye, with visual acuity of 20/50 or worse in 
his most impaired eye.   
  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 
percent for diabetes mellitus type II have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1- 4.7, 4.119, Diagnostic Code 7913 (2010). 

2.  Prior to May 12, 2010, the criteria for an initial disability 
rating in excess of 10 percent for diabetic neuropathy of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8521 (2010).

3.  Since May 12, 2010, the criteria for an initial disability 
rating in excess of 20 percent for diabetic neuropathy of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8521 (2010).

4.  From August 20, 2001, to January 24, 2008, the criteria for a 
compensable disability rating for diabetic retinopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 
4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 
6063 to 6079 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in September 2002 and in the March 2004 Statement 
of the Case (SOC), the Veteran was notified of the information 
and evidence necessary to substantiate his claims.  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He was 
also informed in the March 2004 SOC that separate ratings were 
available for compensable complications of the diabetes 
disability.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected diabetes mellitus and right foot diabetic 
neuropathy, an increased rating is a "downstream" issue.  Once 
a decision awarding service connection, a disability rating, and 
an effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in a letter dated in March 2006.  Specifically, VA 
informed the Veteran of the necessity of providing, on his own or 
by VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disabilities and the 
effect that the worsening has on his employment and daily life.  
The Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical and 
lay evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  He was provided appropriate VA 
medical examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6. 
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the instant claims.

Diabetes Mellitus

Here, the Veteran's claims that his service-connected diabetes 
mellitus is more severe than what is reflected by the currently 
assigned disability rating.  The Veteran's diabetes  mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Initially, the Board notes that the 
Veteran has been awarded a separate disability ratings for 
peripheral neuropathy of the right and left lower extremities, 
hypertension, and retinopathy associated with his diabetes 
mellitus, and he was awarded special monthly compensation for 
loss of a creative organ related to his diabetes mellitus.  The 
issue of neuropathy of the upper extremities was adjudicated and 
denied by way of an August 2005 rating decision.  As such, 
analysis will focus on the service-connected diabetes mellitus 
under the provisions of Diagnostic Code 7913, which provides that 
a 20 percent disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated. 

The Veteran's service treatment records have been associated with 
the claims file and are negative for treatment for his diabetes 
mellitus disability.  

The Veteran's VA medical records document treatment for his 
diagnosed diabetes mellitus.  A treatment record dated as early 
as April 1997 reflects that the Veteran was prescribed an oral 
hypoglycemic agent to treat his disability.  In September 1999, 
the Veteran underwent nutritional counseling and was noted to 
require a diabetic diet.  The use of an oral hypoglycemic agent 
was reported again in a March 2000 treatment record, at which 
time the Veteran was noted to have elevated blood sugar levels.  
In March 2001, the dosage of the Veteran's oral hypoglycemia 
medication was increased and he was counseled on exercise and 
fitness.  

In March 2003, the Veteran underwent a VA examination, at which 
time he reported that he was diagnosed with diabetes mellitus in 
1994.  He stated that he was hospitalized at the time of his 
initial diagnosis and that he was started on insulin.  The 
Veteran reported that he was later switched to oral medication.  
The physical examination revealed that the Veteran stood 5 foot, 
9 inches, and weighed 185 pounds.  He was noted to walk with a 
notable limp secondary to old leg fractures.  He reported that he 
could probably walk a quarter of a mile, slowly.  He reported 
leaving his house to go to the bank, church, and the doctor's 
office.  Chemistry revealed a glucose level of 207.  The 
pertinent diagnosis was poorly controlled type II diabetes.  
 
The Veteran underwent a VA diabetes mellitus examination in June 
2004, at which time he reported that he was diagnosed with the 
disability in the early 1980's. He reiterated his previous report 
of being hospitalized for his disability at the time of his 
initial diagnosis and he denied having been re-hospitalized due 
to his diabetes mellitus.  At the time of the examination, he 
reported using oral hypoglycemic agents to treat his disability.  
He was noted to be on a diabetic diet and he reported having loss 
20 pounds over the previous six months.  The Veteran reported 
that he had to reduce his activities, such as driving, because of 
a loss of visual acuity.  He also reported experiencing numbness 
in his feet, which kept him from standing or wearing shoes for 
prolonged periods.  The physical examination revealed that the 
Veteran was 5 foot, 9 inches tall, and that he weighted 187 
pounds.  Diagnostic clinical testing revealed that his glucose 
was 379.  The relevant diagnosis was type II diabetes.

Additional VA treatment records show continued treatment for 
diabetes mellitus.  A January 2005 treatment record reflects that 
the Veteran's diabetes mellitus was uncontrolled; at that time, 
his use of oral hypoglycemic agents was discontinued and he was 
prescribed insulin to treat his disability.  In November 2005, 
the Veteran was counseled on how to control his diabetes.  The 
Veteran reported in January 2006 that he walked around his house 
and down the street daily.  In, May 2006, the Veteran's blood 
sugar was described as having not been controlled well and his 
insulin dosage was increased; he received nutritional and dietary 
counseling.  In January 2007 his diabetes mellitus was reported 
as not controlled and his insulin dosage was increased.  The 
Veteran was again counseled on dietary and nutritional management 
in February 2008, and his diabetes mellitus was noted to be 
controlled in January 2010.   In April 2010, he was advised to 
increase his exercise and decrease his fat and calorie intake. 

During the August 2008 Travel Board hearing, the Veteran 
testified as to severity of his diabetes mellitus disability.  He 
reported that he was prescribed insulin to treat his disability 
and that his blood sugar levels fluctuated.  He stated that he 
was retired and that he was "put off of [his] job" due to his 
diabetes.  He reported that he was able to perform some household 
chores, such as cutting the grass, despite his doctor's advice 
not to perform this activity.  He stated that his diabetes 
effected his driving, due to his eyesight, and that he sometimes 
had difficulty getting out of bed.  

In May 2010, the Veteran underwent an additional VA examination, 
at which time the claims file was reviewed and his use of insulin 
was noted.  The Veteran reported being able to walk around his 
house and yard, navigate stairs, drive, attend church, and 
independently perform activities of daily living.  While he 
reported having constant numbness in his right foot, he reported 
that his activity was not affected by his condition.  The 
physical examination revealed that the Veteran was 67.5 inches 
tall and weighed 200 pounds.  He was noted to enter the 
examination room in a wheel chair; however he was able to stand 
with minimal assistance.  The clinical evaluation revealed a 
glucose level of 214.  The assessment of the Veteran's disorders 
includes notation of his diabetes mellitus.  

Analysis

Having reviewed the evidence of record in light of all relevant 
laws, the Board finds that an initial disability rating in excess 
of 20 percent is not warranted for the Veteran's service-
connected diabetes mellitus.  The evidence demonstrates that the 
Veteran is clearly being treated for diabetes with oral 
hyperglycemic agents, insulin, and dietary restrictions.  The 
record, however, does not indicate that he requires the 
regulation of his activities due to his diabetes, such that a 40 
percent evaluation could be granted.  Although the Veteran has 
stated that he is limited in his physical activities, such as 
driving and mowing his law, his medical examiners have not 
reported any limitation in his activities due to his diabetes 
mellitus.  Moreover, his VA medical treatment records are 
negative for any indications that his treating physicians have 
placed any regulations on his activities due to his disability.  
Indeed, he was advised to increase his exercise by his VA 
physician in April 2010.  As recently as May 2010, he reported 
being able to ambulate, drive, attend church, and independently 
perform his activities of daily living.  Nor is there any 
evidence of episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, or a progressive loss of 
weight and strength because of this disorder.  Given this, there 
is no basis to award a disability rating higher than the 
currently assigned 20 percent rating for the Veteran's diabetes 
mellitus.  Accordingly, the appeal is denied.

The Board has considered the Veteran's statements as to the 
nature and severity of his diabetes mellitus.  The Veteran is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased evaluation 
in excess of what has been assigned or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).   

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 119.  
However, there appears to be no identifiable period of time since 
the effective date of service connection during which the 
Veteran's service-connected diabetes mellitus was shown to 
warrant a disability rating in excess of the assigned 20 percent 
rating.

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability rating currently assigned for his diabetes mellitus 
disability contemplates the level of impairment reported by the 
Veteran, and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.  Indeed, while 
higher ratings are available for the Veteran's disability, his 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  For 
these reasons, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Therefore, in the absence of evidence that the Veteran's diabetes 
mellitus requires insulin, a restricted diet, and a regulation of 
activities, the Veteran does not meet the criteria for the next 
higher 40 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Accordingly, the Board concludes that an evaluation in excess of 
20 percent for diabetes mellitus is not established.

Right Foot Diabetic Neuropathy

The Veteran has claimed that his right foot neuropathy disability 
is more severe than what is reflected by the previously assigned 
disability ratings.  By way of history, service connection and a 
separate rating for diabetic neuropathy of the Veteran's right 
foot was granted in the July 2004 RO rating decision wherein the 
Veteran was awarded a separate 10 percent disability rating 
effective March 12, 2004.  In the May 2010 rating decision, the 
RO increased the disability rating from 10 percent to 20 percent, 
effective May 12, 2010, under the provisions of Diagnostic Code 
8521.  

The Veteran's right foot diabetic neuropathy has been rated by 
the applicable diagnostic code provisions providing the rating 
criteria for disabilities of the external popliteal (common 
peroneal) nerve.  Under these diagnostic code provisions, 
neuralgia, neuritis, or mild incomplete paralysis warrants a 10 
percent disability rating.  Moderate incomplete paralysis 
warrants a 20 percent disability rating, and severe incomplete 
paralysis warrants a 30 percent disability rating.  Complete 
paralysis; foot drop and slight droop of the first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of the proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot and 
toes; warrant a 40 percent disability rating.  See Diagnostic 
Codes 8521, 8621, 8721.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to a varied level of the nerve lesion or 
to partial regeneration.  When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a. 

In March 2003, the Veteran underwent VA examinations, at which 
time the Veteran denied have any real restrictions of his 
activities secondary to his diabetes mellitus.  At that time he 
reported experiencing intermittent numbness in his fingers during 
the previous year.  The physical examination revealed that the 
Veteran walked with a notable limp on each leg, secondary to old 
fractures.  No significant muscle atrophy, contractures, or 
deformities were noted on visual examination of the legs.  
Examination of the feet was negative for any skin lesions, sores, 
or ulcers.  Following the examinations, the relevant diagnosis 
was early diabetic nephropathy.

The Veteran underwent a VA diabetes mellitus examination in June 
2004, at which time he reported experiencing numbness in his feet 
that prevented him from standing or wearing shoes for prolonged 
periods of time.  He further described his symptoms to include 
experiencing intermittent numbness in his feet, bilaterally, for 
over a year.  On the physical examination, decreased sensation 
was noted on the plantar surface and dorsal surface of both feet, 
per monofilament testing.  The lower extremities were otherwise 
normal.  He demonstrated good pulses of the dorsalis pedis.  No 
edema or unusual rashes or lesions were noted.  The diagnosis was 
mild diabetic neuropathy present in the bilateral feet.

The Veteran's VA treatment records show treatment for diabetic 
neuropathy.  A January 2004 podiatry consult notes reflects that 
a physical examination of the feet revealed normal sensory 
perception with diminished pulses; the assessment was "diabetic 
with normal sensation of the feet with mild peripheral vascular 
disease and hammer-toe deformity."  In October 2005, he was 
noted to have a history of right foot drop; a May 2006 treatment 
record shows that his right foot drop was attributed to a gunshot 
wound to the low back.  A February 2006 treatment record shows 
that the Veteran had nonpalpable pulses, bilaterally.  The 
Veteran reported difficulty walking in March 2008, which he 
attributed to his nonservice-connected right foot drop disorder; 
he was prescribed a bilateral metallic brace and a diabetic shoe.  
In April 2008, the Veteran was evaluated for loss of lower 
extremity strength, at which time he was noted to use a rollator 
for ambulation; the clinical examination revealed palpable pedal 
pulses of the bilateral foot, a capillary fill time of less than 
5 seconds in the pedal digits of the bilateral foot, moderate 
edema in the bilateral foot and ankle, and loss of protective 
threshold of the bilateral foot.  The Veteran was prescribed 
diabetic shoes.  In July 2008, the Veteran stated that the 
diabetic shoes helped him greatly.  

The Veteran's diabetic neuropathy was assessed during a July 2009 
VA examination.  He reported experiencing numbness in his feet 
since approximately 2003, and reported wearing a brace on his 
right foot for a right foot drop disorder.  The examiner noted 
that the Veteran was not employed and that he was 
retired/disabled.  The physical examination revealed that the 
Veteran's extremities were without significant edema.  Palpable 
pedal pulses were observed at the dorsalis pedis.  There were no 
sores or ulcerations observed on the feet.  Hyperkeratosis and 
tinea pedis was noted of both feet.  Monofilament testing 
performed on the feet was abnormal to the level just above the 
ankle, bilaterally.  The diagnosis was diabetic neuropathy of the 
bilateral feet.  

The Veteran underwent an additional VA examination in May 2010, 
at which time the claims file was reviewed.  The Veteran reported 
that he first began to experience intermittent numbness in his 
right toes in 1995, and that currently the numbness was constant 
and involved mainly the forefoot.  He denied having any ulcers on 
either foot.  The Veteran stated that his activities were not 
affected by his condition, which was of a nuisance in severity.  
He denied having any paralysis of the lower extremities, with the 
exception of his right foot drop.  On the physical examination, 
the Veteran was noted to be in a wheelchair, but able to stand 
and negotiate standing scale with minimal assistance.  He was 
noted to have a brace on his right lower extremity.  No edema was 
observed in the right lower extremity.  His feet pulses were not 
palpable.  The feet were noted to be normal in color and 
temperature, with no evidence of an overt breakdown of the nails.  
The Veteran's arches were in tact and there was no evidence of 
any ulcers of tinea.  The sensory examination revealed absent 
sensation in the toes and decreased sensation of the medial plant 
surface of the right foot.  The relevant diagnosis was bilateral 
pedal sensory neuropathy, moderate.  

Analysis

Having reviewed the foregoing, the Board concludes that prior to 
May 12, 2010, the evidence indicated that the Veteran's right 
foot diabetic neuropathy was no more than mild.  A review of the 
evidence for this time period discloses that the Veteran's 
disability was generally manifested by subjective complaints of 
intermittent numbness in his feet and objective evidence of some 
sensory dysfunction in the right foot, but without objective 
evidence of any motor dysfunction due to his service-connected 
diabetes.  His diabetic neuropathy was described as mild during 
the June 2004 VA examination.  While the Veteran reported during 
this time having difficulty walking and was noted to wear a brace 
on his right lower extremities, this symptomatology was 
attributed to a nonservice-connected right foot drop disorder.  
Overall, his right foot symptomatology prior to May 12, 2010, 
corresponds to a rating for mild incomplete paralysis and the 10 
percent disability rating already assigned.  No medical evidence 
has found him to have manifestations of moderate incomplete 
paralysis such that a 20 percent disability rating or higher 
would be indicated for right foot during this time period.

Additionally, the evidence of record dated from May 12, 2010, 
indicates that no more than a 20 percent disability rating is 
warranted for the Veteran's right foot diabetic neuropathy.  The 
medical evidence of record for this time period consists solely 
of the May 2010 VA examination; the associated examination report 
shows that the Veteran's disability has been manifested by 
subjective reports of constant numbness in his right foot and 
objective evidence of absent sensation in the toes and decreased 
sensation of the medial plant surface of the right foot.  While 
he reported some paralysis in his right foot, this was attributed 
to his nonservice-connected right foot drop disorder.  The Board 
again notes that the next-higher rating is applicable for 
incomplete paralysis that is severe or complete paralysis.  No 
paralysis of the nerve has been documented, and the Veteran's 
motor function has not been shown to be impaired due to diabetes.  
His symptoms as objectively reported are primarily sensory in 
nature, and such symptoms warrant at most a rating for moderate 
incomplete paralysis.  Absent evidence of a loss of motor 
function or use of the right foot due to the service-connected 
diabetic neuropathy, a rating in excess of 20 percent is not 
warranted from May 12, 2010.  

As previously noted, "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  
Additionally, when the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  No evidence of record indicates that the Veteran had 
anything more than a mild neuropathy disability prior to May 12, 
2010, and a moderate neuropathy disability thereafter.  Indeed, 
the Veteran reported during the May 2010 VA examination that his 
disability did not affect his activities and described it as a 
"nuisance" in severity.  As the evidence throughout the periods 
on appeal show no more than sensory deficits associated with the 
right foot neuropathy disability, higher disability ratings are 
not warranted for either period on appeal.  

The Board has considered whether an increased evaluation could be 
assigned under an alternative Diagnostic Code used in rating 
disease of the peripheral nerves.  38 C.F.R. § 4.124a.  However, 
the Board finds that Diagnostic Code 8521 is most appropriate for 
evaluating the Veteran's right foot neuropathy disability, as 
there is no indication in the medical evidence that the Veteran's 
disability affects any other nerves.  As such, an increased 
rating is not warranted under an alternative Diagnostic Code.

The Board has considered the Veteran's statements as to the 
nature and severity of his right foot diabetic neuropathy 
disability.  The Veteran is certainly competent to report that 
his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as enumerated 
in the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To 
the extent that the Veteran argues or suggests that the clinical 
data supports an increased evaluation in excess of what has been 
assigned or that the rating criteria should not be employed, he 
is not competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness 
must be competent in order for his statements or testimony to be 
probative as to the facts under consideration).   

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 119.  
However, there appears to be no period on appeal other than what 
has already been identified during which the Veteran's disability 
manifested symptoms meriting disability ratings other than what 
have already been assigned.  Thus additional staged ratings are 
not warranted.

Additionally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  As previously described, 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
Id.  

In this case, as has already been fully discussed herein in 
upholding the assigned ratings, the evidence of record does not 
establish that the schedular criteria are inadequate to evaluate 
the Veteran's disability.  Significantly, it was most recently 
noted at the Veteran's May 2010 VA examination that the Veteran's 
neuropathy disability did not affect his activities.  Indeed, 
higher ratings are available under the applicable criteria for 
the staged time periods; however, as discussed above, the 
Veteran's disability does not more closely approximate the 
criteria for disability ratings higher than what has already been 
assigned.  Thus, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for the 
Veteran's service-connected right foot diabetic neuropathy prior 
to May 12, 2010, and a disability rating in excess of 20 percent 
disabling from May 12, 2010.  As the greater weight of evidence 
is against the claim, there is no doubt on this matter that could 
be resolved in the Veteran's favor.

Diabetic Retinopathy from August 20, 2001, to January 24, 2008

Here, the Veteran claims that his diabetic retinopathy is more 
severe than what is reflected by the previously assigned 
noncompensable disability rating.  As reflected in the August 
2006 Statement of the Case, a separate, noncompensable disability 
rating was assigned for the Veteran's diabetic retinopathy, 
effective August 20, 2001.  Thereafter, the RO assigned a 10 
percent disability rating for the disability by way of the August 
2010 rating decision, effectuating the award as of May 8, 2010.

Initially, the Board notes that during the pendency of the appeal 
the criteria for rating eye disabilities were amended effective 
December 10, 2008, but these amended criteria govern cases only 
when the claim is filed on or after that date.  73 Fed. Reg. 
66543 (November 10, 2008).  Here, because the Veteran filed his 
claim prior to December 10, 2008, the appeal will be considered 
under the prior criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is compared 
to the visual acuity in the other eye to achieve the bilateral 
rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079, Table V.  
Visual acuity is rated based on best distant vision obtainable 
after correction by eyeglasses.  38 C.F.R. § 4.75 (2008).  Only 
when a Veteran has blindness in one eye which is service-
connected and non-service-connected blindness in the other eye 
will the rating be evaluated as if both disabilities were service 
connected.  38 U.S.C.A. § 1160 (West. Supp. 2009); 38 C.F.R. § 
3.383 (2008). 
 
A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or where 
vision is 20/40 in one eye and 20/50 in the other; or where 
vision is 20/70 in one and 20/40 in the other.  Diagnostic Codes 
6078, 6079.  A higher, 20 percent disability rating (under 
Diagnostic Code 6077) requires visual acuity in the service-
connected eye of 20/200 or worse. 
 
Visual impairment can also be rated on the basis of loss of field 
of vision.  38 C.F.R. § 4.76.  However, in this case, there is no 
evidence of visual impairment based on the loss of field of 
vision attributable to the Veteran's diabetic retinopathy. 

At the outset, the Board notes at the outset that the medical 
evidence described below shows that the Veteran was diagnosed 
with bilateral cataracts during the period on appeal.  However, 
they have not been attributed to his service-connected diabetes 
mellitus or to a service-connected disability.  He is not 
service-connected for a bilateral cataract disability.  As such, 
the Veteran's cataracts will not be considered part of his 
bilateral diabetic eye disability at issue here. 

VA medical treatment records dated throughout the period of 
appeal document the assessment and treatment of the Veteran's 
visual disability.  In October 2001, the Veteran's visual acuity, 
with correction, was 20/25 in both eyes.  The clinical 
examination revealed that the Veteran's horizontal field of 
vision was 180 degrees and there was no retinopathy in either 
eye.  A June 2003 diabetic retinal screening revealed mild 
background diabetes retinopathy.  The Veteran's vision was 
assessed in August 2003, at which time his horizontal field of 
vision was 180 degrees.  He was diagnosed with diplopia in March 
2004, noted to be possibly due to his diabetic retinopathy; he 
reported that his condition had resolved later that same month.  
It was also noted in a March 2004 treatment record that a private 
ophthalmology examination revealed early cataracts in the left 
eye.  The Veteran was reported as having glaucoma and diabetic 
retinopathy during a June 2004 primary care assessment.  During a 
November 2004 diabetic retinal screen, the Veteran was noted to 
have mild exudative maculopathy from diabetes in his right eye; 
his left eye exhibited no diabetic retinopathy.  

Subsequent VA treatment records show additional assessments of 
the Veteran's vision.  A May 2005 ophthalmology note reflects 
that the Veteran reported experiencing improved vision in each 
eye, and had no other complaints.  On the clinical examination he 
demonstrated 20/20 vision in the right eye and 20/25-2 in the 
left eye, both with correction.  His periphery vision was within 
normal limits.  Following the examination, the diagnosis was mild 
nonproliferative diabetic retinopathy with a history of 
clinically significant macular edema (CSME) in the left eye.  In 
February 2006, his corrected visual acuity was recorded as 20/20 
in the right eye and 20/50 in the left eye; diffuse macular 
edema, microaneurysms, and exudates were observed in the left 
eye.  An August 2006 treatment record reflects that his corrected 
visual acuity was 20/25+2 in the right eye and 20/40+1 in the 
left eye.  The assessment was CSME, moderate to severe 
nonproliferative diabetic retinopathy, and bilateral cataract, on 
the verge of visual significance for the left eye.  The Veteran 
underwent focal laser photocoagulation (FLT) surgery in September 
2006 to treat the macular edema in his left eye.  

During an October 2006 ophthalmology examination, his corrected 
visual acuity was recorded as 20/30 in the right and 20/400, with 
pinhole correction to 20/200 in the left eye.  The clinical 
examination was significant for perifoveal exudates, bilaterally, 
with surrounding edema, bilateral microaneurysms.  He underwent 
FLT surgery on his right eye following the examination.  In 
November 2006, his visual acuity with correction was 20/40-1 in 
the right eye, and 20/400, with pinhole correction to 20/200 in 
the left eye.    

The Veteran's VA treatment records show that he underwent laser 
surgery to correct a cataract in his left eye in December 2006.  
Following the surgery, his visual acuity from December 2006 to 
February 2007 in the left eye was reported as follows:  20/40-2 
(12/08/06); 20/30 (12/15/06); 20/25 (1/12/07); and 20/30+2 
(2/9/07).   

VA treatment records show that the Veteran's visual acuity was 
further assessed in March 2007, at which time his corrected 
vision was 20/30-2 in the right eye and 20/40 in the left eye.  
In June 2007, he underwent FLT surgery on his left eye and was 
noted to have undergone the same surgery in his right eye a few 
months prior.  He reported that his vision was worse in his right 
eye during a January 24, 2008 ophthalmology assessment, which 
revealed that corrected visual acuity was 20/25-2 in the right 
eye and 20/30 in the left eye; his confrontation visual field was 
full to count fingers.  The assessment was CMSE both eyes and 
cataract in the right eye, with significant visual glare dropping 
the visual acuity to 20/200.  He underwent laser surgery to treat 
the macular edema in his right eye at that time.  

Analysis

In light of the evidence, a compensable disability evaluation for 
bilateral diabetic retinopathy is not warranted from the date of 
the Veteran's claim, August 20, 2001, to January 24, 2008.  As 
explained above, a compensable, 10 percent rating based on 
impaired visual acuity requires vision of at best 20/40 in the 
better eye, and vision of 20/50 or worse in the more impaired 
eye.  In this case, the preponderance of the evidence does not 
show that the Veteran predominately experienced visual acuity of 
20/40 in his better eye, while also experiencing visual acuity of 
20/50 or worse in his more impaired eye.  While the medical 
evidence shows episodes in February 2006 and August 2006 where 
the visual acuity in the more impaired eye was 20/50 and 20/40+1, 
respectively, at these times his visual acuity in his better eye 
was no worse than 20/25+2.  Thus, the Veteran's disability still 
did not meet the criteria for a compensable rating on these 
dates.  The Board recognizes that the November 2006 VA treatment 
record shows corrected visual acuity of 20/40-1 in the better eye 
and 20/200 in the more impaired eye with pinhole correction.  
However, he was also noted at that time to have a large cataract 
in his left eye that effected the visualization of his retina.  
The Board reiterates that the Veteran is not service-connected 
for bilateral cataracts.  Moreover, the November 2006 findings 
appears to be an anomaly when the evidence of record is viewed 
overall, as visual acuity of this severity is not repeated 
elsewhere in the Veteran's VA medical records.  Instead, the 
preponderance of the medical evidence indicates that the 
Veteran's diabetic retinopathy is predominately manifested by 
visual acuity greater than 20/40 and 20/50.  Accordingly, the 
evidence, overall, does not support a compensable rating for his 
visual disability based on impaired visual acuity.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, there is no 
evidence that the Veteran's service-connected diabetic 
retinopathy resulted in any of the following:  uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, 
recent intra-ocular hemorrhage, detachment of the retina, 
unhealed injury of the eye, tuberculosis of the eye, significant 
retinal scars, glaucoma, malignant or benign new growths, 
nystagmus, ptosis, ectropion, entropion, lagophthalmos, loss of 
the eyebrows or eyelashes, epiphora, optic neuritis, aphakia, 
paralysis of accommodation, dacryocystitis, loss of portion of 
the eyelids, dislocation of the crystalline lens, pterygium, or 
keratoconus.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6016, 
6019-6026, 6029-6035 (2008).  The Board acknowledges that the 
June 2004 primary care record makes mention of a glaucoma 
diagnosis; however, there is no evidence included in the numerous 
ophthalmologic records associated with the claims file that the 
Veteran has glaucoma attributable to his diabetes mellitus.  In 
addition, there is no evidence of impairment of muscle function.  
38 C.F.R. § 4.78, Diagnostic Code 6090 (2008).  While the Veteran 
was diagnosed with diplopia possibly due to diabetes in March 
2004, he later reported that same month that his diplopia had 
resolved.  Subsequent treatment records fail to show evidence of 
diplopia due to his diabetic retinopathy.  Additionally, there is 
no evidence of significant evidence of impairment of field vision 
attributable to the diabetic retinopathy disability.  38 C.F.R. § 
4.84a, Diagnostic Codes 6080 (2008).   Indeed, treatment records 
dated in October 2001 and August 2003 show that his horizontal 
visual field was 180 degrees and the January 2008, treatment 
record shows that his confrontational field of vision was full.  
Overall, the medical evidence does not support the assignment of 
a compensable disability rating under any other applicable 
diagnostic code.

The Board has considered the Veteran's statements as to the 
nature and severity of his diabetic retinopathy and his assertion 
that a compensable rating is warranted for his disability.  The 
Veteran is certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  As previously described, 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
Id.  

In this case, as has already been fully discussed herein in 
upholding the assigned rating, the evidence of record does not 
establish that the schedular criteria are inadequate to evaluate 
the Veteran's diabetic retinopathy disability.  While the 
disability no doubtedly impacts the Veteran's daily function, the 
disability rating currently assigned for his visual disability 
contemplates his reported level of impairment reported by the 
Veteran, and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.  Indeed, higher 
ratings are available for his diabetic retinopathy; however, as 
discussed above, the Veteran's disability does not more closely 
approximate the criteria for a disability rating higher than what 
has already been assigned.  Thus, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In sum, the evidence of record does not support the award of a 
compensable rating for the Veteran's diabetic retinopathy from 
August 20, 2001, to January 24, 2008.  As there appears to be no 
identifiable period throughout the period on appeal during which 
this disability manifested symptoms meriting a disability rating 
other than what has been assigned herein, staged ratings are not 
warranted.  See Fenderson, 12 Vet. App. at 119.  


ORDER

An initial disability rating in excess of 20 percent disabling 
for diabetes mellitus is denied.

An initial disability rating in excess of 10 percent disabling 
for right foot diabetic neuropathy prior to May 12, 2010, is 
denied.

A disability rating in excess of 20 percent disabling for right 
foot diabetic neuropathy from May 12, 2010, to the present is 
denied.

An initial compensable disability rating for diabetic retinopathy 
from August 20, 2001, to January 24, 2008, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Diabetic Retinopathy Rating from January 25, 2008, to the present

Here, the Board finds that additional development is needed with 
respect to the claims for an increased disability rating for 
diabetic retinopathy from January 24, 2008, to the present.  
While the claims file generally includes VA treatment records 
dated up until January 24, 2008, and a single treatment record 
dated in March 2008 relevant to his vision disability, these 
records do not appear to be inclusive of the most recent 
treatment of the Veteran's disability.  Specifically, it was 
noted during the May 2010 VA examination that the Veteran 
underwent focal laser treatment in April 2010 for macular edema 
in his right eye.  However, the treatment records associated with 
this surgery are currently not of record.  The Board observes 
that VA shall, if authorized, obtain all relevant medical 
records, including private medical records.  38 C.F.R. 
§ 3.159(c)(1).  As such, the Board finds that it has no choice 
under the law but to remand this matter further development, as 
any additional treatment records may prove beneficial in deciding 
the Veteran's claims for increased disability ratings.  

TDIU

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In Rice, the Court held that TDIU is part and parcel to 
a claim for an increased rating when the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which the increased rating 
is sought.  Id. at 445. Here, the Veteran testified during the 
August 2008 Travel Board hearing that he was "put off [his] 
job" due to his diabetes.  The Veteran essentially claimed that 
he was unable to work due to his service-connected diabetes.  
Thus, the Board finds that the Veteran has reasonably raised the 
issue of entitlement to TDIU. 
 
However, appellate review of the TDIU element of the Veteran's 
claims at this time would be premature.  In this regard, the 
Veteran should be sent a VCAA notice letter regarding the TDIU 
element of his claims.  This letter should notify the Veteran and 
his representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate TDIU.  
The notice should also indicate what information or evidence 
should be provided by the Veteran, to include a formal 
application form and an employment information form, and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should 
undertake any additional developed deemed necessary to adjudicate 
the claim for TDIU benefits. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's VA medical treatment 
records, if any, dated from March 2008 until 
the present relevant to his diabetic 
retinopathy disability.  All relevant records 
obtained shall be associated with the claims 
file.  If attempts to obtain said records 
reveal that these records are unavailable or 
unobtainable, the RO shall so indicate. 

2.  With respect to the TDIU claim, the RO 
shall provide the Veteran with a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should explain 
what information or evidence (medical or lay) 
is necessary to substantiate the TDIU element 
of the Veteran's increased rating claims.  It 
should indicate the information and evidence 
that is to be provided by the Veteran, 
including a formal application form and an 
employment information form, and that VA will 
attempt to obtain on his behalf.  It also 
should include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that TDIU is 
part of an increased rating claim. 
 
3. Then, the RO shall review the Veteran's 
claims file with respect to the claims and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the remand 
or scheduling the Veteran for appropriate VA 
examinations if deemed necessary. 

4.  Thereafter, RO/AMC will readjudicate the 
Veteran's diabetic retinopathy and TDIU 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, if indicated, the 
case should be returned to the Board for the 
purpose of appellate disposition. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



			
          ROBERT E. SULLIVAN	RAYMOND F. FERNER
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


